JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed November 15, 2005 be affirmed. The district court did not abuse its discretion in dismissing the complaint without prejudice for failure to comply with the filing fee requirements of the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915. The district court gave appellant adequate notice of the PLRA filing fee requirements and ample opportunity — three months — to comply with its order directing appellant to submit the requested PLRA forms. The dismissal without prejudice allows the appellant to file a new complaint and properly supported application for leave to proceed in forma pauperis.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.